Title: From John Adams to the President of Congress, No. 27, 27 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 27 March 1780. RC (PCC, No. 84, I, f. 361–364).
     In this letter, received by Congress on 31 July and read on 1 Aug., John Adams wrote that war “is now generally considered as a Contest of Finances; so that the Nation which can the longest find Money to carry on the War, can generally hold out the longest.” Adams believed that Great Britain, because of its heavy taxation since 1774, had nearly reached the end of its resources. In support of his claim, Adams included a British newspaper account of the proposals for new taxes that Lord North had presented to Parliament on 15 March. The additional revenue was intended to pay the interest on the twelve million pound loan to support the current budget that had been approved on 6 March (Parliamentary Hist.The Parliamentary History of England, from the Earliest Period to the Year 1803, London, 1806–1820; 36 vols., 21:154–171).
    